               Case 3:19-cr-04205-JLS Document 59 Filed 05/29/20 PageID.190 Page 1 of 5
                                              '
AO 2458 (CASD Rev. 1/19) Judgment im a Criminal Case


                                          UNJTED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STA TES OF A:MERICA                                  JUDGMENT IN A CRIMINAL CASE
                                     V.                                    (For Offenses Committed On or After November 1, 1987)
                        ESTHER SILVA (1)
                                                                              Case Number:        3: l 9-CR-04205-JLS

                                                                           Michael Littman
                                                                           Defendant's Attorney
USM Number                           87572-298
• -
THE DEFENDANT:
IZl pleaded guilty to count(s)             1 of the Information

D      was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged glJilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offen~e                                                                                        Count
21 :952, 960 - Importation of Methamphetamine and Fentanyl (Felony)                                                              1




    The defendant is sentenced as proviqed in pages 2 through
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                            - - -5- - - of this judgment.
 D     The defendant has been found not guilty on count(s)

 IX! Count(s)         2 of the Information                        IS             dismissed on the motion of the United States.

 [Zl   Assessment: $100.00 imposed


 D     JVT A Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
                                                  I

 IZl   No fine                       D Forfeit'-1re pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered td pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant' economic circumstances.

                                                                           May 29, 2020


                                                                       /     ON. JANIS L. SAMMARTINO
                                                                  (        UNITED STATES DISTRICT JUDGE
            Case 3:19-cr-04205-JLS Document 59 Filed 05/29/20 PageID.191 Page 2 of 5

AO 245B (CASD Rev. 1/19) Judgm nt in a Criminal Case

DEFENDANT:                 ESTHER SI VA (1)                                                        Judgment - Page 2 of 5
CASE NUMBER:               3: l 9-CR-04 05-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed o the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 18 months




 •      Sentence imposed pursuan to Title 8 USC Section 1326(b).
 ~      The court makes the follo ing recommendations to the Bureau of Prisons:
           1. Western Region (P mona, California) to accommodate family visits.




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surren er to the United States Marshal for this district:
        •    at                              A.M.             on
        •     as notified by the Unit d States Marshal.

        The defendant must surren er for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        D     as notified by the Unit d States Marshal.
        D     as notified by the Prob tion or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as ollows:

        Defendant delivered on                                            to
                                 ---------------
 at
      - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STA TES MARSHAL



                                        y                  DEPUTY UNITED STATES MARSHAL




                                                                                                   3: 19-CR-04205-JLS
                Case 3:19-cr-04205-JLS Document 59 Filed 05/29/20 PageID.192 Page 3 of 5

     AO 245B (CASO Rev. 1/19) Judgme tin a Criminal Case

     DEFENDANT:             ESTHER SI VA (1)                                                             Judgment - Page 3 of 5
     CASE NUMBER:           3: 19-CR-04 05-JLS

                                               SUPERVISED RELEASE
Upon release from imprisonment, the d fondant will be on supervised release for a term of:
3 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit ano er federal, state or local crime.
2. The defendant must not unlawfully assess a controlled substance.
3. The defendant must not illegally pos ess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant ust submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as etermined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during t term of supervision, unless otherwise ordered by the court.
          •The above drug testing condi ion is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abus . (check if applicable)
4.    •
      The defendant must make restituti n in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence ofrestitution. (check if ap licable)
5. ~The defendant must cooperate int e collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with t  e requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the pro ation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resi es, works, is a student, or was convicted of a qualifying offense. ( check if
   applicable)
7.    •
      The defendant must participate in n approved program for domestic violence. (check if applicable)

The defendant must comply with the stan ard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3: 19-CR-04205-JLS
               Case 3:19-cr-04205-JLS Document 59 Filed 05/29/20 PageID.193 Page 4 of 5

 AO 245B (CASD Rev. 1/19) Judgme tin a Criminal Case

 DEFENDANT:                  ESTHER SI VA (1)                                                                       Judgment - Page 4 of 5
 CASE NUMBER:                3:19-CR-04 05-JLS

                                     STA OARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised r lease, the defendant must comply with the following standard conditions of
supervision. These conditions are imp sed because they establish the basic expectations for the defendant's behavior
while on supervision and identify them nimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvem nts in the defendant's conduct and condition.

1. The defendant must report to the probat on office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonme t, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant mus report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leav the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully th questions asked by their probation officer.

5. The defendant must live at a place appr     ved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangement     (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before   he change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defend     nt must notify the probation officer withjn 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation fficer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any· ems prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at le st 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If he defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation fficer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their ork (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before he change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the efendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a elony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probat n officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modi 1ed for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any greement with a law enforcement agency to act as a confidential human source or
   informant without first getting the permi sion of the court.

12. If the probation officer determines the de endant poses a risk to another person (including an organization), the probation
    officer may require the defendant to noti the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the pe son and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructio s of the probation officer related to the conditions of supervision.



                                                                                                                    3: 19-CR-04205-JLS
            Case 3:19-cr-04205-JLS Document 59 Filed 05/29/20 PageID.194 Page 5 of 5

AO 245B (CASD Rev. 1/19) Judgme tin a Criminal Case

DEFENDANT:              ESTHERSI VA(l)                                                         Judgment - Page 5 of5
CASE NUMBER:            3: l 9-CR-04 05-JLS

                                SP CIAL CONDITIONS OF SUPERVISION

     1. Be monitored for a period      of 6 months, with location monitoring technology at the discretion of the
        probation officer. The offe    der must abide by all technology requirements and must pay all or part of the
        costs of participation in th    location monitoring program, as directed by the court and/or the probation
        officer. In addition to ot     er court-imposed conditions of release, the offender's movement in the
        community must be restric       d as specified below:

        You are restricted to your esidence at all times except for employment; education; religious services;
        medical, substance abuse, r mental health treatment; attorney visits; court appearances; court-ordered
        obligations; or other activit es as preapproved by the probation officer (Home Detention).

     2. Not enter or reside in the epublic of Mexico without permission of the court or probation officer, and
        comply with both United Sates and Mexican immigration law requirements.

     3. Report all vehicles owned r operated, or in which you have an interest, to the probation officer.

     4. Submit your person, prope      y, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(l)), other     lectronic communications or data storage devices or media, or office, to a
        search conducted by a Unit     d States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The     fender must warn any other occupants that the premises may be subject to
        searches pursuant to this co    dition.

        An officer may conduct a s arch pursuant to this condition only when reasonable suspicion exists that
        the offender has violated a c ndition of his supervision and that the areas to be searched contain evidence
        of this violation. Any searc must be conducted at a reasonable time and in a reasonable manner.

     5. Participate in a program o drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation fficer. Allow for reciprocal release of information between the probation
        officer and the treatment pr vider. May be required to contribute to the costs of services rendered in an
        amount to be determined b the probation officer, based on ability to pay.

     6. Participate in a program f mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court au orizes the release of the presentence report and available psychological
        evaluations to the mental h alth provider, as approved by the probation officer. Allow for reciprocal
        release of information bet een the probation officer and the treatment provider. May be required to
        contribute to the costs of se ices rendered in an amount to be determined by the probation officer, based
        on ability to pay.

II


                                                                                                3: 19-CR-04205-JLS
